DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                    Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 and 20) in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden, and that both Group I and Group II are classified in class 705, subclass 26.1, and that both Group I and Group II recite similar subject matter that will require substantially the same searching criteria.  This is not found persuasive because Invention I is directed searching the keyword index document, stored on the database, for the received search word to find one or more keywords corresponding to the received search word and providing the user terminal with an interface for outputting a store search result for one or more products corresponding to the found one or more keywords corresponding to the received search word, whereas invention II is directed to receiving, from the metal shopping mall server, store information about other stores not corresponding to the search word among the stores registered on the meta shopping mall and product information about one or more products corresponding to the search word among products of the other stores not corresponding to the search word and controlling the display to display, on the second area of the display, an interface for outputting a store search result by listing information about the one or more products corresponding to the search word according to categories of the stores, none of which is required by invention I.
Despite being classified into the same class/subclass, the claims of Group I and Group II would require different searching criteria. 
The requirement is still deemed proper and is therefore made FINAL. Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-13 and 20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea of providing product and stores search result. This is shown in the recited representative functions of the independent claims— constructing a database by receiving store information of the plurality of stores and product information of the products of the stores; receiving the store information of the stores, generating a store index document including search words corresponding to the stores for searching for each of the stores, and storing the generated index document; receiving the product information of the products of the stores; generating a product index document including search words corresponding to the products of the stores for searching for each of the products of the stores, and storing the generated product index document; generating keyword comprehensive information about one or more of the stores which register one or more keywords, generating a keyword index document including the one or more keywords registered to the one or more of the stores, and storing the generated keyword index document; receiving a search word input from a user; and searching the keyword index document for the received search word to find one or more keywords corresponding to the received search word and outputting a store search result for one or more products corresponding to the found one or more keywords corresponding to the received search word.

	
	The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because the limitations above are setting forth non-technical particulars of a commercial interactions (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  Additionally, a human being could mentally or use pen and paper to perform the above process steps.
	 
	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("memory," "processor," "server," "database"—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., inputting, receiving, storing, generating, searching).  
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., providing search results).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("input device," "memory," "processor," "server," "database"—see Specification ¶¶ 0057, 0095 describing these variously as standard, "now known examples of the state of the art, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already presented.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims identified at step 2A—Prong Two.  
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  







Allowable Subject Matter
Claims 1-13 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(I) US 11301540 to Boteanut et al. discloses systems and methods are disclosed for refining the accuracy of network searches by supplementing existing keywords and key phrases in an e-commerce catalog or other database with aggregated and analyzed additional, external data. The internet or another network can be crawled for identifiers which point to entries in the catalog or other database, and, subject to third-party use restrictions, data and metadata can be extracted to enrich the existing keywords and key phrases. The extracted external content may be processed by machine learning techniques in order to find similar entries in the original catalog or database. Categorizing and indexing the entries further improves search recall, including clustering via processing word embeddings. A prospective customer browsing an e-commerce site or other online marketplace may enter a word (or phrase) in a search engine text box; if the word matches an indexed keyword in the seller's search database, the relevant offering tied to the keyword is considered for retrieval and presentation to the customer as a search result.  A seller may desire to improve search system recall through indexing keywords and generating categories for them. A fine-tuning stage in some illustrative embodiments essentially finds sets of similar product or service offerings, based on one or more of their attributes, and propagates identified keywords and categories, using supervised or unsupervised learning methods for increasing recall for search result purposes.

(II) US 20130275466 to Xiao discloses A retrieval method and system are disclosed. The method involves: searching a catalogue table of retrieval keywords based on a retrieval keyword inputted by a user at a terminal, and acquiring a first data terms set including the inputted retrieval keyword; searching a data table of information index based on each data term of the first data terms set related to the inputted retrieval keyword, and acquiring a second data terms set. This invention generates a directory table of retrieval words and returns the directory table of retrieval words to the user by automatically indexing or segmenting the original data information to obtain a retrieval string, which makes the user have good retrieval experience. The implementation of this invention solves the technical problems of many aspects such as the data sources, structures and display ways of directory table of retrieval words. What's more, it has a good market prospect.

(III) US 7917493 to Vailaya et al. discloses a method for indexing a product identifier and logical parts thereof according to one embodiment of the present invention includes receiving a product identifier; splitting the product identifier into logical parts; indexing the product identifier and the individual logical parts in association with a particular document or portion thereof in an index; and storing the index. A method for processing a search query according to another embodiment of the present invention includes receiving a search query containing one or more terms; searching a search index containing complete product identifiers and variations thereof for attempting to match the one or more terms to the product identifiers or the variations thereof; and if one or more of the terms matches a complete product identifier or variation thereof, selecting and outputting an indicator of a document, or portion thereof, associated with the matching product identifier. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625